Citation Nr: 1539314	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  10-15 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Counsel

INTRODUCTION

The Veteran had active service from April 1968 to April 1971 and from September 1971 to September 1988. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

This case was remanded by the Board in September 2013, April 2014, and April 2015.

In July 2011, the Veteran testified at a hearing before a Veterans Law Judge, who has since retired from the Board.  Upon his request, he was granted a second hearing, which was held before the undersigned at the RO in July 2015.  A transcript of both hearings has been associated with the claims file.  


FINDING OF FACT

The Veteran's service-connected disabilities, especially his cluster headache disability, which requires oxygen treatment, do not meet the schedular criteria for award of a TDIU under 38 C.F.R. § 4.16(a), but nonetheless are of such severity as to make him unable to secure and follow a substantially gainful occupation.  


CONCLUSION OF LAW

The criteria for award of a TDIU on an extraschedular basis are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  





REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the Veteran maintains that a TDIU should be granted because he stopped working in December 2008 primarily due to his service-connected cluster headaches.  

A.  Applicable Law

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities:  provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Id.  

It is the established policy of the Department of Veterans Affairs that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Therefore, rating boards should submit to the Director, Compensation Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in paragraph (a) of this section.  Id.  The Board is required to obtain the Director's decision before the Board may award extraschedular TDIU.  Wages v. McDonald, 27 Vet. App. 233, 236 (2015).  However, the Board is not limited to ensuring that the Director had the correct and full facts when rendering his decision, and the Board is not otherwise is bound by the Director's decision.  Id.  

Unlike the percentage ratings in part 4 of title 38 of the Code of Federal Regulations, which are based on the average impairment in earning capacity caused by the service-connected disability, entitlement to TDIU is based on an individual's particular circumstances.  A personalized and individualized assessment must be made.  Todd v. McDonald, 27 Vet. App. 79 (2014).

B.  Discussion

In this case, the Board finds that the claim for a TDIU is granted.  

The Veteran's service-connected disabilities do not meet the threshold percentage requirements for consideration of a TDIU under § 4.16(a).  His service-connected disabilities are: headaches, rated 50 percent; residuals of a right knee injury, rated 10 percent; and hypertension, rated 10 percent.  The combined rating is 60 percent since December 2003.  These disabilities do not arise from a combined etiology.  Therefore, he does not have at least one disability rated at 60 percent or more or two or more disabilities with at least one disability ratable at 40 percent or more and a combined rating of at least 70 percent.  See 38 C.F.R. § 4.16(a).  

Accordingly, this matter was referred for extraschedular consideration in November 2009 and again in December 2014.  Both referrals resulted in an unfavorable decision.  Most recently, the C&P Director concluded that the "[e]vidence does indicate that employment could be difficult not impossible," and that "[t]here is no evidence that the Veteran is unemployable under any circumstances."  

After careful consideration of the entire record, the Board must disagree with the Director's decision.  The Director did not identify what types of circumstances were envisioned, and the Board's own review of the evidence tends to show that it would be unlikely for the Veteran to reasonably be able obtain or then maintain substantially gainful employment as a result of his service-connected disabilities.  

The Veteran testified at his Board hearing that he cannot obtain employment because of the severity of his migraine headaches.  He explained that his headaches run in cycles, such that he "can get [] as few as two a day or as many as six a day," and he "can have them for months" followed by "a little break."  Board Hr'g Tr. 19.  Treatment for his headaches involves portable oxygen.  Board Hr'g Tr. 14.  This requires him to don the mask during which time he is not able to work.  Board Hr'g Tr. 15.  He explained that he lost his last job because could not pass the physical due to his cluster headaches and oxygen.  Board Hr'g Tr. 3.  

The Board notes that the Veteran's VA medical records are entirely consistent with his hearing testimony, showing that he was first given oxygen for his headaches beginning in March 2006.  Also, statements from his last employer show that his request for reasonable accommodation was denied, and his agency's medical officer recommended that he be separated due to not meeting the "medical standard for worldwide deployability."  

Consistent with this evidence, a VA examiner in October 2013 concluded as follows:

[The] Veteran has severe headaches-cluster and migraine type.  [He] tried different medication[s, but] got no relief until[] using oxygen prescribed by [a] neurologist in 1996.  With these ailments and using portable oxygen at [his] job unable to gain any employment due to usage of oxygen at work since 2008.  [S]o to consider that these service related disabilities of cluster headaches/migraine attacks, hypertension, and r[igh]t knee injury with residual pain on exertion render [him] unable to secure or to follow substantially gainful employment since 2008.  [M]ainly due to oxygen usage for headaches in the job.  

When taken collectively, this evidence tends to show that it would be unreasonable and impracticable for the Veteran to obtain or maintain substantially gainful employment due to his disabilities (and treatment therefore).  Therefore, the appeal for a TDIU is granted.  This represents a complete grant of the benefit sought on appeal.  


ORDER

A total disability rating based on individual unemployability due to service-connected disability is granted.
 






____________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


